Citation Nr: 1750743	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-23 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative arthritis, status post arthroscopic surgery, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee degenerative arthritis and anterior cruciate ligament tear, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1988 to February 2008.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge that was conducted by videoconference.  A transcript of the hearing is of record.

In an April 2015 decision, the Board denied the Veteran's claims for increased ratings for his left and right knee disabilities.

The Veteran appealed the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Joint Motion for Remand (JMR), the VA General Counsel and the Veteran agreed that the Board's decision did not provide an adequate statement of the reasons or bases or its decision.  The Court vacated the Board's decision and remanded the case to the Board for further action consistent with the JMR.  A copy of the Court's Order is in the claims file.

In August 2016 and February 2017, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the March 2016 JMR, the parties expressed concern regarding whether June 2011 and April 2013 VA examiner's appropriately addressed the Veteran's functional loss during flare-ups.  See 3/4/16 CAVC Decision, page 4.  Thus, the purpose of the Board's August 2016 remand was to afford the Veteran new VA examinations and have the examiners discuss the flare-ups reported in 2011 and 2013 and estimate the degrees of lost motion during the reported flare-ups, if possible.

An October 2016 VA examiner did not indicate if there was additional functional limitation in terms of the degree of additional lost motion due to pain on movement.  The examiner also did not discuss reported flare-ups of knee pain in the June 2011 and April 2013 VA examinations and estimate the degrees of lost motion during the reported flare-ups as directed by the Board in August 2016.  The examiner also did not report passive and active motion of either knee.  See Correia v. McDonald, 
28 Vet. App. 158, 168-70 (2016).

Thus, in February 2017, the Board directed that the Veteran be scheduled for new VA examinations.

It appears the Veteran may have not appeared for a scheduled VA examination.  The evidence noted in the September 2017 supplemental statement of the case (SSOC) includes "Failure to Report" notices for scheduled VA examinations, received on May 23 and June 13, 2017.  The Board unable to locate these notices in the Veteran's electronic claims file and cannot confirm that he failed to report for the VA examinations.

Given that the parties to the JMR expressed concern about the adequacy of the June 2011 and April 2013 VA examinations and that the Board found the October 2016 VA examination inadequate, and given that the Board cannot verify that the Veteran failed to report for a scheduled VA examination, he should be scheduled for new VA examinations to determine the current severity of his service-connected knee disabilities.

The Veteran is reminded that it is his responsibility to report for the scheduled 
VA examinations, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655(b) (2016).

Recent medical records regarding the Veteran's treatment at the Harlingen 
VA medical center (VAMC), including the McAllen Outpatient Clinic (OPC), since February 2017, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA medical records regarding the Veteran's treatment, to include at the Harlingen VAMC and the McAllen OPC, since February 2017.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the records development requested above, schedule the Veteran for appropriate 
VA examination(s), preferably by a physician, of all orthopedic and neurologic manifestations of his left and right knee disabilities.  The orthopedic examination should measure both active and passive range of motion and in weight bearing non-weight bearing, as well as record any neurologic manifestations.  

The claims folder is to be reviewed by the examiner. 

This should include an examination to determine all neurologic abnormalities that result from the Veteran's knee disabilities, if any.

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability, or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance.

c. The examination should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  The examiner should also discuss flare-ups reported in the previous examinations (dated in June 2011, April 2013, and October 2016) and estimate the degrees of lost motion during the reported flare-ups, if possible.

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why.

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in June 2011, April 2013, and October 2016.  If this cannot be done, the examiner should explain why, and further indicate how far back in time the current findings could be deemed relevant.

f. The examiner should note any neurologic impairment associated with the left and right knee disabilities.

g. The examiner should provide a full description of the functional impact, if any, of the Veteran's left and right knee disabilities on his ordinary activities, including his employment and activities of daily life.

h. The examiner is requested to provide reasons for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

3. The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (b).  If the Veteran does not report for the scheduled VA examination, the AOJ is to ensure that proper documentation is associated with the claims file indicating that notice scheduling the examination was sent to his latest address of record.  It should also be indicated whether any mailed notice was returned as undeliverable.

4. If any benefit sought on appeal is not granted in full, 
a SSOC should be issued and the appeal should be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


